Citation Nr: 1744395	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee condition.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left hip condition, to include as secondary to a left knee condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a left hip condition, to include as secondary to a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2005 to February 2006.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from the April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2017.  A hearing transcript is of record.  At the videoconference hearing, the Veteran sought, and was granted, a 60-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2016).  That period of time has lapsed and no additional evidence has been received.  Hence, the claim will be considered based on the current record.

The issues of entitlement to service connection for a left knee condition and entitlement to service connection for a left hip condition, to include secondary to a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an unappealed October 2006 rating decision, the RO denied the claims of entitlement to service connection for a left knee fracture (now characterized as a left knee condition) and entitlement to service connection for a left hip fracture (now characterized as a left hip condition).

2.  Evidence added to the record since the October 2006 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claims for service connection for a left knee condition and left hip condition, to include as secondary to a left knee condition.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied service connection for a left knee fracture and a left hip fracture is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104, 20.1103 (2016).

2.  The evidence received subsequent to the October 2006 rating decision is new and material and serves to reopen the Veteran's claims of entitlement to service connection for a left knee condition and a left hip condition, to include as secondary to a left knee condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for a left knee condition and a left hip condition were denied initially in October 2006.  The RO essentially determined that while there was evidence of treatment of the left knee in service, the condition was not considered "chronic".  Additionally, the RO determined that while there was also evidence of treatment of the left hip in service, there was no present clinical diagnosis.  The Veteran did not appeal the October 2006 decision nor was new and material evidence received within a year of that decision.  The October 2006 decision thereby became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2016).   

At the time of the last final decision, the evidence of record mainly consisted of the Veteran's service treatment records.  The Veteran had been scheduled for a VA examination, but failed to report.

The evidence that has been received since the October 2006 rating decision includes VA treatment records, a March 2011 VA examination as well as testimony from the April 2017 Board hearing.  However, the Veteran's predominant new and material evidence consists of her April 2017 Board hearing testimony.  At the hearing, she endorsed a history of left knee problems since service following an injury during basic training.  Specifically, the Veteran testified that while in service jumped into a five foot ditch and landed wrong on her knee.  She went to sick bay and was given a mobilizer and crutches for the injury.  She was on crutches for at least a month.  Further, the Veteran testified that the use of the mobilizer and cane for her left knee caused extra weight on her left hip, resulting in stress fractures.  She also testified to continual medical treatment for these disabilities, with the exception of a period of time where she did not have transportation to a medical facility.

The Veteran's hearing testimony that she has noticed left knee and left hip problems continually since her separation from service is new and material evidence which provides additional information relating to an unestablished fact necessary to substantiate these service connection claims.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   Moreover, the United States Court of Appeals for Veterans Claims (Court) explained this standard is intended to be a low threshold.  Id.  

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.




ORDER

New and material evidence has been received and the claim for entitlement to service connection for a left knee condition is reopened; the claim is allowed to this extent only.

New and material evidence has been received and the claim for entitlement to service connection for a left hip condition, to include as secondary to a left knee condition is reopened; the claim is allowed to this extent only.


REMAND

As previously discussed, the Veteran was afforded a VA examination in March 2011.  The examiner found it was less likely as not that the Veteran's left knee condition and left hip condition were caused by or a result of a service related injury.  In support of that opinion, the examiner found the available medical records failed to document a chronic left knee condition since her military service.  A MRI was completed in 2006 of the left knee and then no treatment of the left knee was found from 2007 to 2011.  Relating to the Veteran's left hip, the examiner similarly found the medical records did not document a chronic left hip condition since her military service and there was no treatment or complaints of a left hip condition from 2007 to 2011.

However, the medical opinions and rationales provided by the examiner are inadequate because they failed to consider the Veteran's lay statements of continued left knee and left hip pain following her injury in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In light of the Veteran's contentions of continuing left knee and left hip pain along with the inadequate March 2011 VA examination, the Board finds a remand is necessary for a new examination prior to adjudicating these claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded another orthopedic examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee condition had onset during active service, was directly caused by the cited injury in-service, or is otherwise related thereto.  The examiner should specifically address the Veteran's lay reports of continued left knee pain following her in-service injury.

	b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left hip condition had onset during active service, was directly caused by the cited injury in-service, or is otherwise related thereto.  Again, the examiner should specifically address the Veteran's lay reports of continued left hip pain following her in-service injury.
   c.  If the examiner finds the Veteran's left knee condition was at least as likely as not related to the Veteran's active service, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left hip condition was caused or aggravated by the left knee condition.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e. a baseline) before the onset of the aggravation.
   
A complete and thorough rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, and following any additional development deemed warranted, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


